Citation Nr: 1541190	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a left ankle disability, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for shin splints of the right lower extremity, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for shin splints of the left lower extremity, to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for a left wrist and hand disability with numbness into the left hand, to include as due to an undiagnosed illness and/or a cervical spine disability.  

6.  Entitlement to service connection for a back disability, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness, including as secondary to service-connected impulse control disorder and/or a cervical spine disability.

9.  Whether the severance of service connection for degenerative disc disease of the cervical spine was proper.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had honorable active duty service from October 1991 to May 2003, serving in Somalia in support of Operations Restore Hope and Continue Hope, serving in Saudi Arabia in support of Operation Southern Watch, and serving in Oman in support of Operations Enduring Freedom and Iraqi Freedom.  He also had an additional period of dishonorable service from May 2003 to June 2005, serving in the United Arab Emirates in support of Operations Enduring Freedom and Iraqi Freedom. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2010 the Board remanded the appeal for additional development.  

In January 2013, severance of service connection for degenerative disc disease of the cervical spine was proposed, based on the AOJ's determination that the grant of service connection in September 2011 was clearly and unmistakably erroneous.  Service connection was subsequently severed in the July 2013 rating decision on appeal.
 
The Board notes that the July 2013 notice of the rating decision incorrectly stated that that rating for degenerative disc disease of the cervical spine had been reduced based on improvement.  However, a November 2013 corrective notice letter reflects the RO's determination that service connection had actually been severed based on a finding of clear and unmistakable error (CUE) in the September 2011 rating decision that granted service connection.

In a May 2014 Supplemental Statement of the Case (SSOC), the RO addressed the issue of "entitlement to service connection for a cervical spine condition, to include as due to an undiagnosed illness," instead of whether the severance of service connection for degenerative disc disease of the cervical spine was proper.  Regardless, the correspondence from the Veteran's representative in July 2014 is reasonably construed as a substantive appeal with respect to severance of service connection for degenerative disc disease of the cervical spine.  

The Board notes that in Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), it was held that VA waives objection to the timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected.  In that respect, in addition to the RO's notation on the NOD that the issue pertaining to the cervical spine disability was in appellate status coupled with the SSOCs issued in May 2014 and July 2014 addressing the issue, the issue pertaining to a cervical spine disability was certified on appeal in August 2014 and in April 2015.  As such, the Board has characterized the issue on the title page to comport with the procedural history of the appeal.  

In addition, the issues of entitlement to service connection for a left wrist disability, GERD, and headaches have been recharacterized to comport with the evidence, to include private treatment records in August 2014.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, service connection for degenerative disc disease of the cervical spine was severed in a July 2013 rating decision, and the issue before the Board is whether the severance was proper.  The July 2013 rating decision essentially found that service connection was erroneously granted for DDD as a presumptive condition under 38 C.F.R. § 3.309(a).  However, service treatment records (STRs) show the Veteran complained of neck pain during his honorable period of active service (prior to May 2003), and that in August 2002 the Veteran had cervical X-rays that demonstrated disc narrowing at multiple levels.  This evidence suggests that service connection may be warranted on a direct, rather than presumptive, basis but was not considered in either the original grant of service connection or in the subsequent severance of service connection.  This evidence was also not considered in a recent VA medical examination of the cervical spine in June 2014.

In regard to the other issues on appeal, there is a question as to the etiology of diagnosed disabilities and undiagnosed symptoms.  As reflected in the RO's November 2013 letter, the Veteran was incarcerated at the Federal Medical Center (FMC) in Lexington, Kentucky, from November 2012 to February 2014.  Although Federal Bureau of Prisons (BOP) records in association with his period of incarceration prior to November 2012 are associated with the record, the BOP records associated with his period of incarceration beginning in November 2012 at the FMC are not of record.  When VA is put on notice of the existence of federal records, it must seek to obtain those records before proceeding with the appeal.  Thus, on remand, copies of BOP medical records, for the period of incarceration from November 2012 to February 2014 should be obtained and associated with the file in accordance with the procedures prescribed in 38 C.F.R. § 3,159(c) (2015) with respect to requesting records from Federal facilities.  

In addition, a March 2013 VA letter reflects that the Veteran's participation in a VA Vocational Rehabilitation program was placed in to interrupted status due the Veteran's incarceration.  It does not appear that the Veteran's Vocational Rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as VA Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's Vocational Rehabilitation folder, if available, is to be obtained for consideration on appeal.  

The Veteran was afforded VA examinations in August 2011.  Although no diagnosis was entered for the Veteran's headaches, gastrointestinal symptoms, or for symptoms in the ankles, shins, left wrist, or back, an opinion was not provided with respect to whether the Veteran's symptoms are manifestations of undiagnosed illness or chronic multi-symptom illness of unknown etiology.  As such, the opinions are not completely adequate for a determination and a new VA examination is necessary with respect to entitlement to service connection for disability of the ankles, shins, left wrist, back, and gastrointestinal system.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  




Prior to the examinations cited above, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the VA physician who performed the examination of the cervical spine in June 2014.  The examiner should consider the cervical spine X-rays that were taken on August 27, 2002, and which noted mild-to-moderate narrowing at C3-4, C4-5 and mild narrowing at C5-6.  Based on this evidence, the examiner should provide an addendum opinion addressing whether the Veteran has chronic DDD of the cervical spine that was incurred during the period of honorable active service.

2.  Obtain complete medical/treatment records from the FMC Lexington.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete VA treatment records that are not already associated with the file.  

4.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  After completion of the above, schedule the Veteran for VA examination(s) pertaining to disability of the ankles, shins, left wrist, back, and gastrointestinal system, as well as headaches, by an appropriate medical professional.  The entire file must be reviewed by the examiner(s)  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability), that disability of the right or left ankle, right or left shin, left wrist, back, gastrointestinal system, and/or headaches are related to his period of honorable active duty from October 1991 to May 2003.  

The examiner must indicate whether there have been objective indications of ankle, shin, left wrist, back, gastrointestinal symptoms, and/or headaches that cannot be attributed to any known clinical diagnosis.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the symptoms must have persisted for a period of six months.  

A rationale for all opinions expressed should be provided.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

By this remand the Board intimates no opinion in regard to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


